Mitchell, C. J.
From the record before us, it appears that Isaac B. Ward was appointed guardian of the person and estate of James Angevine, a person of unsound mind. On the 6th day of December, 1871, he presented a report, as guardian, to the probate court. On the day following, James Angevine, one of the children of the ward, appeared and filed exceptions to the report. At the May term, 1872, the record shows that a trial was had, and, after hearing the evidence, the court sustained some of the exceptions and overruled others. On the 7th day of February, 1874, another re*292port was filed by the guardian, to which exceptions were filed by the appellant. On the 20th day of June, 1874, the guardian, by leave of court, filed an amended report, to which exceptions were likewise presented. On the same day an additional report was filed by the guardian, and on the 29th of October, still another amended report was filed. To all of the reports exceptions were filed.
On the 25th of March, 1875, another trial was had on the issues presented by the several reports and exceptions thereto, and upon evidence heard, certain modifications viere ordered to be made, and the reports were in other respects approved. On the 8th day of December, 1875, the court again heard testimony upon exceptions filed to the previous reports, and the reports were again in some particulars modified. From the orders there made an appeal was taken to this court, which was dismissed for the reasons stated in Angevine v. Ward, 66 Ind. 460.
On the 18th day of October, 1880, the guardian appeared and filed his final report. To this, exceptions were filed October 23d, 1880; additional exceptions April 26th, 1881, and still others on the 25th of November, 1882, and October 15th, 1883.
The record shows that on the 3d day of December, 1883, the matters in issue were submitted to the court for trial. Upon due consideration, the court made an order confirming the reports of the guardian and directing his discharge. To this the appellant, who had been meanwhile appointed administrator of the ward’s estate, objected and excepted, and now again appeals.
No attempt has been made to set out any evidence whatever, either by bill of exceptions or otherwise, nor is there any other motion or pleading upon which any question is presented. Great care has been observed in exhibiting all the reports of the guardian, by copying what purports to be reports, with all the numerous vouchers filed with them into the record. The exceptions also, which there seems to have *293been no lack of diligence in filing, are all copied into the record, but as these were all disposed of on questions of fact presented to the court, and as there is none of the evidence in the record, there is, from first to last, no question' presented for the consideration of the court. In the . absence of any evidence or other ruling of the court presenting some question, we must presume the rulings of the court were right, and accordingly the judgment is affirmed with costs.
Filed June 18, 1885.